Exhibit 10.3

FIRST AMENDMENT dated as of October 24, 2013 (this “Amendment Agreement”) to the
Term Loan Credit Agreement, dated as of July 11, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement”), among Fidelity National
Financial, Inc. (the “Borrower”), the several lenders from time to time party
thereto, Bank of America, N.A., as administrative agent (the “Administrative
Agent”), and the other agents parties thereto. Unless otherwise defined herein,
terms defined in the Amended Credit Agreement (as defined below) and used herein
shall have the meanings given to them in the Amended Credit Agreement.

WHEREAS, the Borrower has requested an amendment to the Existing Credit
Agreement pursuant to which certain provisions of the Existing Credit Agreement,
including certain conditions precedent to borrowing, a financial covenant and
certain definitions relating to the Lion Transaction, will be amended; and

WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend, as of the First Amendment Effective Date (as defined
below), the Existing Credit Agreement and to enter into certain other agreements
set forth herein, in each case subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment of the Existing Credit Agreement. Effective as of the First
Amendment Effective Date, the Existing Credit Agreement is hereby amended (the
Existing Credit Agreement, as so amended, the “Amended Credit Agreement”) to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicating textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto. Except as set forth above, all schedules
and exhibits to the Existing Credit Agreement, in the forms thereof in effect
immediately prior to the First Amendment Effective Date, will continue to be
schedules and exhibits to the Amended Credit Agreement.

Section 2. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:

(a) (i) The Borrower has all requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, (ii) this Amendment
Agreement has been duly executed and delivered by the Borrower, and (iii) this
Amendment Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by Debtor Relief Laws and general equitable
principles.



--------------------------------------------------------------------------------

(b) As of the First Amendment Effective Date, no Default shall exist, or would
result from this Amendment Agreement or any transactions contemplated hereby to
occur on the First Amendment Effective Date.

(c) Each of the representations and warranties of the Borrower contained in
Article V of the Amended Credit Agreement or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

Section 3. Effectiveness of this Amendment Agreement and the Amended Credit
Agreement. The effectiveness of this Amendment Agreement and the amendment of
the Existing Credit Agreement set forth herein is subject to the satisfaction of
the following conditions precedent (the date on which all of such conditions
shall first be satisfied (or waived), which in the case of clause (b) may be
substantially concurrent with the satisfaction of the other conditions specified
below, the “First Amendment Effective Date”):

(a) The Administrative Agent’s receipt of the following:

(i) duly executed counterparts hereof that, when taken together, bear the
signatures of the Borrower, the Required Lenders and the Administrative Agent;

(ii) a certificate signed by a Responsible Officer of the Borrower certifying as
to the matters set forth in Section 2(b) and 2(c) hereof; and

(b) The Borrower shall have paid, subject to the limitations set forth in
Section 10.04 of the Amended Credit Agreement and to the extent invoiced at
least three Business Days prior to the First Amendment Effective Date, the
reasonable out-of-pocket expenses of the Administrative Agent and Arrangers in
connection with this Amendment Agreement, including the reasonable and
documented out-of-pocket fees and expenses of one counsel (including any local
counsel) for the Administrative Agent and the Arrangers, taken as a whole.

(c) The First Amendment Effective Date shall have occurred on or before
October 24, 2013.

Section 4. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Agents under the Existing Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which,
subject to the terms of the Amended Credit Agreement, are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing

 

2



--------------------------------------------------------------------------------

herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) On and after the First Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Amended Credit Agreement.
This Amendment Agreement shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

Section 5. Governing Law. THIS AMENDMENT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED
INTO PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

Section 6. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission (including in “.pdf” or “.tif”
format) shall be as effective as delivery of a manually executed counterpart
hereof.

Section 7. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.

 

FIDELITY NATIONAL FINANCIAL, INC. By:  

/s/ Brent B. Bickett

  Name:   Brent B. Bickett   Title:  

Executive Vice President,

Corporate Finance



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender

By:  

/s/ Jason Cassity

  Name:   Jason Cassity   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   JPMORGAN CHASE BANK, N.A.

 

Aggregate amount of outstanding Loans: $87,500,000

 

By:  

/s/ Richard Barracato

  Name:   Richard Barracato   Title:   Vice President

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   U.S. Bank, NA

 

Aggregate amount of outstanding Loans: $87,500,000

 

By:  

/s/ James Cooper

  Name:   James Cooper   Title:   Senior Vice President Second signature (if
required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   WELLS FARGO BANK, NA

 

Aggregate amount of outstanding Term Loan

Commitment:

$87,500,000

 

By:  

/s/ Grainne M. Pergolini

  Name:   Grainne M. Pergolini   Title:   Director Second signature (if
required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   BMO Harris Bank N.A.

 

Aggregate amount of outstanding Loans: $62,500,000.00

 

By:  

/s/ Sean T. Ball

  Name:   Sean T. Ball   Title:   Vice President

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   CitiBank, N.A.

 

Aggregate amount of outstanding Loans

Commitments:

$62,500,000

 

By:  

/s/ Robert Porwick

  Name:   Robert Porwick   Title:   Director, CitiBank, N.A. Second signature
(if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Fifth Third Bank, An Ohio Banking Corporation

 

Aggregate amount of outstanding Loans: $62,500,000.00

 

By:  

/s/ John A. Marian

  Name:   John A. Marian   Title:   Vice President Second signature (if
required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   PNC Bank, National Association

 

Aggregate amount of existing Term Loan

Commitments:

$62,500,000

 

By:  

/s/ Gustavus A. Bahr

  Name:   Gustavus A. Bahr   Title:   Senior Vice President Second signature (if
required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   RBS Citizens, N.A.

 

Aggregate amount of outstanding Loans: $62,500,000

 

By:  

/s/ Mike Jones

  Name:   Mike Jones   Title:   VP Second signature (if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Regions Bank

 

Aggregate amount of outstanding Loans: $62,500,000

 

By:  

/s/ Gregory H. Jones

  Name:   Gregory H. Jones   Title:   Senior Vice President Second signature (if
required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Union Bank N.A.

 

Aggregate amount of outstanding Loans: $62,500,000.00

 

By:  

/s/ Lyle Bower

  Name:   Lyle Bower   Title:   Vice President Second signature (if required):
By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO TERM LOAN - AMENDMENT

 

Name of Lender:   COMERICA BANK

 

Aggregate amount of outstanding TERM Loan Commitments: $50,000,000 (FIFTY
MILLION US DOLLARS)

 

By:  

/s/ Thomas M. Hicks

Name:   Thomas M. Hicks Title:   Vice President Date:   October 24, 2013



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Compass Bank

 

Aggregate amount of outstanding Loans: $50,000,000.00

 

By:  

/s/ Susana Campuzano

  Name:   Susana Campuzano   Title:   Senior Vice President

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Capital One, N.A.

 

Aggregate amount of outstanding Loans: $40,000,000.00

 

By:  

/s/ David Mahen

  Name:   David Mahen   Title:   SVP Second signature (if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   KEYBANK NATIONAL ASSOCIATION

 

Aggregate amount of outstanding Loans: $35,000,000

 

By:  

/s/ James Cribbet

  Name:   James Cribbet   Title:   Senior Vice President Second signature (if
required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Chang Hwa Commercial Bank, Ltd., New York Branch

 

Aggregate amount of outstanding Loans: $20,000,000

 

By:  

/s/ Eric Y.S. Tsai

  Name:   Eric Y.S. Tsai   Title:   Vice President & General Manager Second
signature (if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   BOKF N.A. d/b/a Bank of Texas

 

Aggregate amount of outstanding Loans: $15,000,000

 

By:  

/s/ J. Patrick Brockette

  Name:   J. Patrick Brockette   Title:   Senior Vice President Second signature
(if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Bank of Hawaii

 

Aggregate amount of outstanding Loans: $10,000,000

 

By:  

/s/ Donovan Koki

  Name:   Donovan Koki   Title:   SVP Second signature (if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

Aggregate amount of outstanding Loans: $10,000,000.00

 

By:  

/s/ Shu-Fei (Sophia) Lin

  Name:   Shu-Fei (Sophia) Lin   Title:   Vice President & General Manager
Second signature (if required): By:  

 

  Name:     Title:  

 

[Signature Page to Term Loan Amendment]



--------------------------------------------------------------------------------

Exhibit A

Amendments to Credit Agreement

[Following page]



--------------------------------------------------------------------------------

Exhibit A

 

 

Published CUSIP Number: 31620KAF7

Deal CUSIP Number: 31620KAE0

TERM LOAN CREDIT AGREEMENT

Dated as of July 11, 2013

among

FIDELITY NATIONAL FINANCIAL, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

BANK OF THE WEST

BMO HARRIS BANK N.A.

CITIBANK, N.A.

FIFTH THIRD BANK

REGIONS BANK

UNION BANK, N.A.

PNC BANK NATIONAL ASSOCIATION

RBS CITIZENS, N.A.,

as Co-Documentation Agents

The Other Lenders Party Hereto

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of July 11,
2013, among FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, the Borrower intends to acquire (the “Lion Acquisition”), indirectly,
with Thomas H. Lee Partners L.P. and certain potential additional investors, if
any (together with affiliates of such investors and funds managed or advised by
such investors or their respective affiliates, the “Sponsors”), through a newly
formed direct or indirect Subsidiary of the Borrower (“Newco”) and Lion Merger
Sub, Inc. (“Merger Sub”), a newly formed Subsidiary of Newco, Lender Processing
Services, Inc., a Delaware corporation (the “Acquired Company”).;

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of May 28, 2013
(including that certain consent, dated on or about the First Amendment Effective
Date, in substantially the form previously submitted to the Administrative
Agent, the “Lion Acquisition Agreement”), among the Borrower, Merger Sub and the
Acquired Company, Merger Sub will merge with and into the Acquired Company, with
the Acquired Company surviving as a wholly-owned Subsidiary of Newco.;

WHEREAS, following the consummation of the Lion Acquisition, Newco will form
Newco LLC and contribute the Acquired Company (and/or certain of its
Subsidiaries) and the Equity Interests comprising the business of ServiceLink to
Newco LLC, each of which will assume from Newco a portion of the Mirror Notes;

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of term loans in an aggregate principal amount of $1,100,000,000 on the Funding
Date in connection with the Lion Acquisition.;

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Company” has the meaning specified in the introductory statements to
this Agreement.

“Acquired Company Credit Facility” means the credit facilities made available
under that certain Amended and Restated Credit Agreement, dated as of August 18,
2011, as amended as of October 19, 2012, among the Acquired Company, the lenders
party thereto and JP Morgan Chase Bank, N.A., as administrative agent.

“Acquired Company Material Adverse Effect” means any change, effect, event,
occurrence, circumstance or state of facts that, individually or in the
aggregate with all other changes, effects, events, occurrences, circumstances
and states of fact, (1) is or would reasonably be expected to be

 

1



--------------------------------------------------------------------------------

or any other form (including electronic documentation generated by MarkitClear
or other electronic platform) approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Contribution” means the contribution on or about the Lion Acquisition
Closing Date by the Borrower to Newco of common stock and cash on hand of the
Borrower and its Subsidiaries in an aggregate amount of up to approximately
$1,450,000,000, but in any event in a sufficient amount to pay the aggregate
consideration required to be paid in the Lion Acquisition.

“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01.

“Bridge Commitment Letter” means that certain Commitment Letter dated as of
October 24, 2013 among Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JP Morgan Chase Bank, N.A., J.P. Morgan Securities LLC and
the Borrower.

“Bridge Loan” means that certain short-term Indebtedness incurred by the
Borrower to finance a portion of Lion Acquisition in an aggregate amount of up
to $800,000,000 with a term of not more than three Business Days, to be made on
or about the Lion Acquisition Closing Date as contemplated by the Bridge
Commitment Letter.

“Bridge Mirror Loan” means the loan made on or about the Lion Acquisition
Closing Date by the Borrower to Newco in an aggregate amount of up to
$800,000,000.

 

5



--------------------------------------------------------------------------------

“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, with or without recourse,
guaranteeing or intended to guarantee any Indebtedness, lease, dividend or other
monetary obligation (the “primary obligations”) of another Person (the “primary
obligor”) in any manner, including any obligation of that Person (a) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof, including indebtedness under any letter of credit
issued to provide credit support on behalf of the primary obligor to the holder
of the primary obligations. The amount of any Contingent Obligation shall be
deemed equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or
(y) the amount of the guaranty if limited in amount or, if not stated or if
indeterminable or unlimited in amount, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith. If the Contingent
Obligation is limited to recourse against particular assets, the amount of the
Contingent Obligation shall be deemed to be the lesser of the above and the fair
market value of the applicable assets. Notwithstanding the foregoing, the term
“Contingent Obligation” shall not include (a) endorsements of instruments for
deposit or collection in the ordinary course of business, and (b) obligations of
any Insurance Subsidiary under Insurance Contracts, Reinsurance Agreements and
Retrocession Agreements (but not including any of the foregoing that constitutes
financial reinsurance).

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months (or, for the period comprising the first 12 months after the Closing
Date, has been a member of the Board of Directors at least since the Closing
Date), or (c) who has been nominated to be a member of such Board of Directors
by a majority of the other Continuing Directors then in office.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributions” means, collectively, (a) the Borrower Contribution, and (b) the
contribution on or about the Lion Acquisition Closing Date by the Borrower to
Newco of the equity interests comprising the “ServiceLink” business and (c) the
purchase for cash on or about the Lion Acquisition Closing Date by the Sponsors
from Newco of shares of common stock or other ownership interests of Newco in an
aggregate amount of up to 49.9% of the aggregate ownership interests of
Newco.ServiceLink Contribution.

“Control” has the meaning specified in the definition of “Affiliate”.

“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower, including such Indebtedness that is convertible (whether after the
satisfaction of any one or more conditions or otherwise) into any combination of
shares of Capital Stock and/or cash.

 

8



--------------------------------------------------------------------------------

“Fidelity Newport” means Fidelity Newport Holdings, LLC, a Delaware corporation,
which owns 100% of the Equity Interests of American Blue Ribbon Holdings, LLC, a
Delaware limited liability company.

“First Amendment Effective Date” means the date of effectiveness of that certain
First Amendment dated as of October 24, 2013 to this Agreement.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fortuna” means Fortuna Service Company, LLC, a California limited liability
company.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means a date in which all conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or incurred in connection with bankers’ acceptances,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses;

 

13



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Initial Mirror Loan” means the loan made on or about the Lion Acquisition
Closing Date by the Borrower to Newco in an aggregate amount of up to
$1,420,000,000 (or any other increased amount necessary to consummate the Lion
Transactions).

“Insurance Code” means, with respect to any insurance company, the insurance
code of its state of domicile and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Insurance Code shall
be construed to also refer to successor sections.

“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Subsidiary” means each Subsidiary of the Borrower identified as an
Insurance Subsidiary (including Subsidiaries of such Subsidiary) on Schedule
5.14 and each other Subsidiary (including Subsidiaries of such Subsidiary) from
time to time in the insurance business as certified by the Borrower in writing
to the Administrative Agent.

“Intercompany Note” means that certain intercompany note issued by Newco, in
exchange for part of the additional cash from the Borrower to Newco and the
Borrower Contribution, to the Borrower in an aggregate principal amount of
approximately $875,000,000.

“Interest Expense” means, for any period, the amount of interest expense of the
Borrower (excluding any of its Subsidiaries) during such period determined in
accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) (A) no Interest Period shall extend beyond the Maturity Date.

 

15



--------------------------------------------------------------------------------

substantially the same economic effect as any of the foregoing, but excluding
any interests of a lessor under any operating leases).

“Lion Acquisition” has the meaning specified in the introductory statements to
this Agreement.

“Lion Acquisition Agreement” has the meaning specified in the introductory
statements to this Agreement.

“Lion Acquisition Agreement Representations” means the representations relating
to the Acquired Company and its Subsidiaries and its businesses in the Lion
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower or any of its Subsidiaries has the right to
terminate its obligations under the Lion Acquisition Agreement, or to decline to
consummate the Lion Acquisition pursuant to the Lion Acquisition Agreement, as a
result of a breach of such representations in the Lion Acquisition Agreement.

“Lion Acquisition Closing Date” means the date on which the Lion Acquisition is
consummated.

“Lion Notes” means those certain 5.75% Senior Notes due 2023 of the Acquired
Company, in the original aggregate principal amount of $600,000,000, issued
pursuant to an Indenture, dated as of October 12, 2012, among the Acquired
Company, certain of its subsidiaries and U.S. Bank National Association, as
trustee.

“Lion Notes Guarantee” means the guarantee by the Borrower of the Lion Notes
pursuant to a supplemental indenture dated on or about the Lion Acquisition
Closing Date.

“Lion Transactions” means, collectively, the Lion Acquisition, the making of the
Mirror LoanLoans and the application of the proceeds thereof, the issuance of
the Mirror NoteNotes, the distribution of the Intercompany Note, the
effectiveness of the Lion Notes Guarantee, the making of the Contributions, the
incurrence and issuance of new term loans, bridge loans and/or notes in
connection with the Lion Acquisition, the redemption of any Lion Notes pursuant
to a change of control offer in connection with the Lion Acquisition, the
consummation of the Refinancing, the payment of any related costs and expenses
and the other transactions relating thereto disclosed by the Borrower to the
Lead Arrangers prior to the ClosingFirst Amendment Effective Date; provided that
after giving effect to each such transaction, Newco shall remain a Subsidiary of
the Borrower.

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, the Fee Letter and all other
documents executed and delivered by the Borrower to the Administrative Agent or
any Lender in connection herewith.

“Loan Notice” means a notice of (a) the Borrowing, (b) a conversion of Loans
from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.

“Material Subsidiary” means, at any time, (a) each Subsidiary of the Borrower
identified as a Material Subsidiary on Schedule 5.14 and (b) each other
Subsidiary having (on a consolidated basis with its Subsidiaries) at such time
either (i) total (gross) revenues for the Test Period in excess of 5% of the
total (gross) revenues of the Borrower and its Subsidiaries for such Test Period
or (ii) total assets, as of the last day of the preceding fiscal quarter, having
a net book value in excess of 5% of the total assets of the Borrower and its
Subsidiaries as of such day, in each case, based upon the Borrower’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.

“Maturity Date” means the date that is five years from the Funding Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger Sub” has the meaning specified in the introductory statements to this
Agreement.

“Mirror Loan” means the loan made on or about the Lion Acquisition Closing Date
by the Borrower to Newco in an aggregate amount of approximately $1,420,000,000
(or any other increased amount necessary to consummate the Lion Transactions).

“Mirror Loans” means the Initial Mirror Loan and the Bridge Mirror Loan.

“Mirror NoteNotes” means the intercompany notenotes issued by Newco to the
Borrower evidencing the Mirror LoanLoans.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and a joint book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in absence of the National Association of Insurance
Commissioners or such successor, any other

 

18



--------------------------------------------------------------------------------

association, agency or other organization performing advisory, coordination or
other like functions among insurance departments, insurance commissioners and
similar Governmental Authorities of the various states of the United States
toward the promotion of uniformity in the practices of such Governmental
Authorities.

“Net Disposition Proceeds” means, as to any Disposition by a Person, proceeds in
cash as and when received by such Person, net of (a) the direct costs relating
to such Disposition excluding amounts payable to such Person or any Affiliate of
such Person, (b) the amount of all taxes paid or reasonably estimated to be
payable by such Person in connection therewith, but including the excess, if
any, of the estimated taxes payable in connection with such Disposition over the
actual amount of taxes paid, immediately after the payment of such taxes,
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition, and (d) the amount of any reasonable reserve
established in accordance with GAAP (i) in respect of adjustments in the sale
price of the asset which is the subject of such Disposition and (ii) against any
liabilities (other than any taxes deducted pursuant to clause (b) above)
associated with the assets sold or disposed of and retained by the Borrower or
any of its Subsidiaries (provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Disposition Proceeds realized on the date
of such reduction).

“Net Income” means, for any period, (a) for the Borrower’s Subsidiaries which
are non-Insurance Subsidiaries, the net income of such non-Insurance
Subsidiaries from continuing operations before extraordinary items (excluding
from the calculation of net income gains and losses from Dispositions of assets)
for that period and (b) for purposes of Section 7.09(a), the net income of the
Borrower and its Subsidiaries from continuing operations before extraordinary
items (excluding from the calculation of net income (x) gains and losses from
Dispositions of assets and (y) any net income attributable to any noncontrolling
interest) for that period.

“Net Worth” means, at any time, the sum of all amounts (without duplication)
which, in accordance with GAAP, would be included in the Borrower’s total equity
(excluding (x) unrealized gains or losses recorded pursuant to FAS 115 and
(y) for purposes of Section 7.09(a) only, the Net Worth attributable to any
noncontrolling interest) as required to be reported in the Borrower’s then most
recent consolidated balance sheet required to be delivered to the Administrative
Agent pursuant to this Agreement.

“Newco” has the meaning specified in the introductory statements to this
Agreement.

“Newco LLC” means Black Knight Financial Services I, LLC and Black Knight
Financial Services II, LLC, limited liability companies organized under the laws
of the State of Delaware formed by Newco.

“Non-Consenting Lender” means any Lender (i) that does not approve any consent,
waiver or amendment that (A) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (B) has been
approved by the Required Lenders or (ii) that prohibits an Acquisition by the
Borrower or a Subsidiary by the exercise of clause (c) of the definition of
“Permitted Acquisition”, which Acquisition would otherwise be a Permitted
Acquisition.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

19



--------------------------------------------------------------------------------

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Remy” means Remy International, Inc., a Delaware corporation.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Loans (and, prior to the
making of the Loans on the Funding Date, Commitments) representing more than 50%
of the Aggregate Loans outstanding (and, prior to the making of the Loans on the
Funding Date, the Aggregate Commitments) of all Lenders. The Loan of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, executive
vice presidents, chief financial officer, treasurer, controller, secretary or
assistant secretary of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payments” has the meaning specified in Section 7.06.

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctions” has the meaning specified in Section 5.23(a).

“SAP” means, as to any insurance company, the statutory accounting practices
prescribed or permitted by the Department, or in the event that the Department
fails to prescribe or address such practices, NAIC guidelines.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.

“ServiceLink Contribution” means the contribution on or about the Lion
Acquisition Closing Date by the Borrower to Newco of the Equity Interests
comprising the business of ServiceLink.

“ServiceLink” means ServiceLink, Inc., a Delaware corporation.

 

24



--------------------------------------------------------------------------------

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 548 of the
Bankruptcy Code of the United States and for purposes of the New York Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Specified Financial Statements” means, collectively, (a) audited consolidated
balance sheets of each of the Borrower and the Acquired Company and related
consolidated statements of income or operations, shareholders’ equity and cash
flows, for each of the three most recently completed fiscal years ended at least
90 days before the Lion Acquisition Closing Date, including, an unqualified
audit report thereon; (b) unaudited consolidated balance sheets of each of the
Borrower and the Acquired Company and related consolidated statements of income
or operations, shareholders’ equity and cash flows for each subsequent fiscal
quarter and for the elapsed interim period following the last completed fiscal
year and for the comparable periods of the prior fiscal year (the “Quarterly
Financial Statements”) and (c) a pro forma consolidated balance sheet and
related consolidated statement of income or operations of the Borrower for the
last completed fiscal year and for the latest interim period covered by the
Quarterly Financial Statements, in each case after giving effect to the Lion
Transactions (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”), as amended and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided that financial statements of the Acquired Company and Pro Forma
Financial Statements shall only be provided to the extent required by Rule 3-05
and Article 11 of Regulation S-X.

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (as it relates to the Borrower only) and (b)(ii) (as it
relates to the Borrower only), 5.02 (other than clauses (b) and (c) thereof),
5.04, 5.15, 5.17 (solely as it relates to the Act) and 5.18 (determined on a pro
forma basis after giving effect to the Lion Transactions).

“Sponsors” has the meaning specified in the introductory statements to this
Agreement.

“Strategic Investment Subsidiaries” means any Person in which the Borrower or
any Subsidiary (a) owns a minority Investment on the Closing Date or
(b) acquires a minority Investment after the Closing Date, in each case at such
time as such Person becomes a Subsidiary and, subject to Section 6.12, solely
for so long as such Person continues to be a Subsidiary, including but not
limited to, Remy, Fidelity Newport and Ceridian Corporation to the extent they
become Subsidiaries. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, (i) the only representations and warranties
made herein with respect to the Subsidiaries of the Borrower that shall apply to
the Strategic Investment Subsidiaries and their respective Subsidiaries are the
representations and warranties made in Section 5.05 and Section 5.14 hereof,
(ii) the only covenants made herein with respect to the Subsidiaries of the
Borrower in Articles VI and Articles VII hereof that shall apply to the
Strategic Investment Subsidiaries and their respective Subsidiaries are the

 

25



--------------------------------------------------------------------------------

the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, for any determination under this Agreement, (a) for any
Person which becomes a Subsidiary pursuant to an Acquisition, (i) during the
fiscal year of the Borrower during which such Acquisition is consummated, the
period beginning on the first day of such fiscal year and ending on the last day
of the fiscal quarter of the Borrower then last ended and (ii) at all times
after the end of the fiscal year of the Borrower during which such Acquisition
is consummated, the four consecutive fiscal quarters of the Borrower then last
ended and (b) for the Borrower and any other Subsidiary, the four consecutive
fiscal quarters of the Borrower then last ended.

“Total Capitalization” means, at any time, the sum of Net Worth and Total Debt
(without giving effect to the proviso at the end of such definition).

“Total Debt” means, at any time, (a) with respect to the Borrower and its
Subsidiaries (including, for the avoidance of doubt, any Strategic Investment
Subsidiary and its Subsidiaries at the time of determination) the sum, without
duplication, of (i) Applicable Debt at such time, (ii) non-contingent
reimbursement or payment obligations in respect of the items referred to in
clause (b) of the definition of “Indebtedness” contained in this Agreement at
such time, and (iii) Contingent Obligations in respect of Applicable Debt of
another Person at such time, minus (b) Non-Recourse Debt of the Designated
Subsidiaries; provided that solely for purposes of Section 7.09(b)(x) and (to
the extent the end of any fiscal quarter occurs during the term of the Bridge
Loan) (y)(ii), Total Debt shall exclude the aggregate principal amount of the
Bridge Loan.

“Total Debt to Total Capitalization Ratio” means, at any time, the ratio of
Total Debt to Total Capitalization at such time.

“Transferred Assets” has the meaning specified in the definition of “Permitted
Accounts Securitization”.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code of New York.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets as of the most recent valuation date with respect to which
a valuation is available at the time of determination, determined in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

27



--------------------------------------------------------------------------------

(i) a Loan Notice in accordance with the requirements hereof requesting the
Loans on the Funding Date; and

(ii) a closing certificate executed by a Responsible Officer of the Borrower as
of or about the Funding Date, certifying as to (x) the charter, bylaws or other
applicable organizational documents of the Borrower and (y) (a) the resolutions
or other corporate action of the Borrower authorizing the execution and
performance of, and (b) the incumbency and specimen signature of each officer of
the Borrower executing this Agreement and the other Loan Documents to which the
Borrower is a party, or, if reasonably acceptable to the Administrative Agent, a
certification by a Responsible Officer that such documents in these clauses
(x) and (y) delivered in connection with the certificate set forth in
Section 4.01(a)(iii) remain in full force and effect and have not been amended,
modified, revoked or rescinded since the Closing Date, as applicable;

(c) The Lion Acquisition shall have been, or shall concurrently with the
Borrowing be, consummated in accordance with the terms of the Lion Acquisition
Agreement, without giving effect to any alteration, amendment, change,
supplement, waiver or consent thereto or thereunder that is materially adverse
to the Lenders and the Arrangers, unless consented to by the Lead Arrangers.; it
being understood and agreed that the consent, dated on or about the First
Amendment Effective Date, in substantially the form previously submitted to the
Administrative Agent, shall not be deemed to be an alteration, amendment,
change, supplement, waiver or consent that is materially adverse to the Lenders
or the Arrangers.

(d) The Lead Arrangers shall have received the Specified Financial Statements
(it being understood and agreed that the Borrower’s and the Acquired Company’s
public filing of any financial statements set forth in clauses (a) and (b) of
the definition thereof with the SEC shall satisfy the requirements of this
clause (d) with respect thereto) (it being understood and agreed that the Lead
Arrangers will make available such Specified Financial Statements to the Lenders
in accordance with the final paragraph of Section 6.02).

(e) (x) All fees required to be paid to the Administrative Agent, the Arrangers
and the Lenders by the Borrower on or before the Lion Acquisition Closing Date
in connection with the Lion Transactions shall have been paid, including to
MLPFS, for the account of each Lender, (i) the Commitment Fee and (ii) a
mutually agreed upfront fee equal to the number of basis points on such Lender’s
Commitments as was paid on the Closing Date (but, in the case of such upfront
fee payable pursuant to this clause (x), multiplied by the principal amount of
the Loan funded by such Lender on the Funding Date), in each case as of the
Funding Date and (y) all expenses required to be paid or reimbursed to the
Administrative Agent and the Arrangers shall have been paid or reimbursed to the
extent, in the case of this subclause (y), invoiced at least two (2) Business
Days in advance of the Lion Acquisition Closing Date.

(f) The Lead Arrangers shall have received satisfactory evidence of the
consummation of the ContributionsBorrower Contribution (or, in lieu thereof, a
cash contribution of at least the same amount by the Borrower) and the
ServiceLink Contribution, the making of the Mirror LoanLoans, the issuance of
the Mirror NoteNotes, the distribution of the Intercompany Note, the
effectiveness of the Lion Notes Guarantee and the consummation of the
Refinancing.

(g) Since March 31, 2013, there shall have been no Acquired Company Material
Adverse Effect.

 

46



--------------------------------------------------------------------------------

(e) grant any security, collateral or guaranty to secure payment of such Public
Debenture, unless, to the extent such grant is made by the Borrower, the
Administrative Agent, for the benefit of the Banks, is granted, on a pari-passu
basis, the identical security, collateral or guaranty to secure payment of the
Obligations.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest on any Loan, or any Commitment Fee or other fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a)(i),
6.09, 6.12 or Article VII applicable to it; or

(c) Other Defaults. The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date upon which a
Responsible Officer knew or reasonably should have known of such failure or
(ii) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness incurred
pursuant to (x) the Public Debentures, or (y) the Bridge Loan, or (z) any other
Indebtedness or Contingent Obligation (other than Indebtedness hereunder,
Indebtedness under Swap Contracts, Indebtedness permitted under Section 7.04(m),
intercompany accounts payable, and Capital Lease Liabilities or purchase money
Indebtedness with respect to which a bona fide dispute exists which is being
actively contested by the Borrower or the applicable Subsidiary) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than 3% of Net Worth as of the fiscal quarter immediately
preceding any such failure, and such failure continues after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Indebtedness or Contingent Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer (other than any
change of control offer made or required to be made in respect of the Lion Notes
as a result of the Lion Acquisition or the other Lion Transactions) to
repurchase,

 

65